Citation Nr: 1543801	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  08-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dyspnea.

2.  Entitlement to a compensable rating for photophobia

3.  Entitlement to increased ratings for left foot stress fracture (left foot disability), currently assigned "staged" ratings of 10 percent prior to March 1, 2012 and 20 percent from that date.

4.  Entitlement to increased ratings for right ankle sprain with plantar fascistic postoperative (right foot disability), currently assigned "staged" ratings of 10 percent prior to August 1, 2007 and 20 percent from that date.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2008, the RO increased the Veteran's rating for right foot disability to 20 percent, effective August 1, 2007.  In July 2015, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

The issues of increased ratings for left and right foot disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

In July 2015, prior to the promulgation of a Board decision in the matters of service connection for dyspnea and an increased rating for photophobia, the Veteran requested that his appeal in such matters be withdrawn.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking service connection for dyspnea and an increased rating for photophobia; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In sworn hearing testimony in July 2015, the Veteran withdrew his appeal in the matters of service connection for dyspnea and an increased rating for photophobia.  As he has requested withdrawal of his appeal in these matters, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in these matters.


ORDER

The Veteran's appeal seeking service connection for dyspnea and an increased rating for photophobia is dismissed.


REMAND

In July 2015, the Veteran testified that his left and right foot disabilities have worsened.  Notably, treatment records from a private provider dated from January to May 2015 suggest a worsening disability picture.  He was last examined by VA to assess these disabilities in February 2013.  Given this allegation of worsening, a contemporaneous examination to assess the severity of his left and right disabilities is necessary.

Additionally, the Veteran testified that he had surgery on his right ankle/foot in February 2015.  Private treatment records indicate that he did in fact have surgery; however, the operative report is not associated with the record.  As such record may be pertinent to the Veteran's claim, attempts to secure any outstanding records should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Secure, with any needed assistance from the Veteran, for the record copies of the complete updated (to the present) clinical records of all evaluations and treatment (VA and/or private) the Veteran has received for his left and right foot disabilities, to specifically include the February 2015 operative report for the right foot surgery.  

2.  Thereafter, arrange for the Veteran to be examined by an appropriate provider to assess the severity of his left and right foot disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should discuss all of the Veteran's reported symptomatology and contentions.

A complete rationale for any opinions should be provided.

3.  Then review the record and readjudicate the claims for increased ratings for left and right foot disabilities.  If either remains denied, in whole or in part, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


